Citation Nr: 0515513	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  00-09-288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for post-operative lumbosacral spine degenerative 
disc disease.  

2.  Entitlement to an increased disability evaluation for the 
veteran's service-connected lumbosacral strain residuals with 
spina bifida, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from October 1984 to January 
1990.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's lumbosacral 
strain residuals with spina bifida.  In October 2002, the RO 
tacitly determined that new and material evidence had not 
been received to reopen the veteran's claim of entitlement to 
service connection for post-operative lumbar spine 
degenerative disc disease.  In April 2003, the Board 
determined that additional development of the record was 
necessary.  In December 2003, the Board remanded the 
veteran's claims to the RO for additional action.  

For the reasons and bases addressed below, the veteran's 
application to reopen his claim of entitlement to service 
connection for post-operative lumbar spine degenerative disc 
disease is GRANTED and service connection for post-operative 
lumbar spine degenerative disc disease is GRANTED.  

The issue of an increased disability evaluation for the 
veteran's lumbosacral strain residuals with spina bifida is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  In October 1991, the RO denied service connection for 
post-operative lumbar degenerative disc disease.  The veteran 
and his accredited representative were informed in writing of 
the adverse decision and his appellate rights in November 
1991.  The veteran did not submit a notice of disagreement 
with the decision.  

2.  The additional documentation submitted since the October 
1991 rating decision is relevant and probative of the issue 
at hand.  
3.  Service connection is currently in effect for lumbosacral 
strain residuals with spina bifida and left index finger 
injury scar residuals.  

4.  The veteran's post-operative lumbosacral spine 
degenerative disc disease has been shown to be etiological 
related to his service-connected lumbosacral strain residuals 
with spina bifida.  


CONCLUSIONS OF LAW

1.  The October 1991 RO decision which denied service 
connection for post-operative lumbar spine degenerative disc 
disease is final.  New and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for post-operative lumbar spine degenerative disc 
disease has been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 
(2004)

2.  Post-operative lumbar degenerative disc disease was 
incurred proximately due to or as the result of the veteran's 
service-connected lumbosacral strain residuals with spina 
bifida.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Post-operative Lumbar Spine Degenerative Disc Disease

Generally, absent the filing of a notice of disagreement 
within one year of the date of mailing of the notification of 
the initial review and determination of a veteran's claim and 
the subsequent filing of a timely substantive appeal, a 
rating determination is final and is not subject to revision 
upon the same factual basis except upon a finding of clear 
and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2004).  

A.  Prior Final Rating Decision

In October 1991, the RO denied service connection for 
post-operative lumbar spine degenerative disc disease as it 
determined that the claimed disorder did not originate during 
active service.  In November 1991, the veteran and his 
accredited representative were informed in writing of the 
adverse decision and his appellate rights.  The veteran did 
not submit a notice of disagreement with the decision.  

The evidence considered by the VA in formulating the October 
1991 rating decision may be briefly summarized.  The 
veteran's service medical records reflect that he was treated 
for low back pain on numerous occasions.  An October 1988 
treatment entry notes that the veteran complained of 
radiating low back pain.  An impression of lumbosacral strain 
was advanced.  Contemporaneous X-ray studies of the 
lumbosacral spine revealed no abnormalities.  The report of 
his August 1989 physical examination for service separation 
notes the veteran's history of chronic low back pain.  A 
September 1990 hospital summary from St. Joseph's Hospital 
notes that the veteran complained of chronic low back and leg 
pain.  He reported that he had injured himself at work.  
Contemporaneous diagnostic testing revealed a herniated disc 
at L5-S1.  The veteran underwent a right L5-S1 
hemilaminectomy with foraminotomy and discectomy.  The report 
of a July 1991 VA examination for compensation purposes 
states that the veteran had initially injured his lower back 
during active service; injured his back for a second time in 
a June 1990 post-service industrial accident; and underwent a 
n August 1990 lumbar laminectomy and discectomy.  The veteran 
was diagnosed with lumbar laminectomy and discectomy 
residuals.   

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2004) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional documentation submitted into the record since 
the October 1991 rating decision consists of VA clinical and 
examination records; private clinical documentation; and 
written statements from the veteran.  A March 2003 VA 
hospital summary relates that the veteran underwent a 
bilateral L4-5 laminotomy and foraminotomy.  An April 2003 VA 
neurosurgical evaluation notes the veteran's March 2003 
lumbar surgery.  The VA physician commented "it is my 
opinion that the surgery is related to his service-connected 
disability of lumbosacral strain with spina bifida."  

As it establishes the possibility that the veteran suffers 
from post-operative lumbar spine degenerative disc disease 
disorder which is etiological related to his 
service-connected lumbosacral strain residuals with spina 
bifida, the Board finds that the April 2003 VA neurosurgical 
evaluation constitutes new and material evidence in that it 
is of such significance that it must be addressed in order to 
fairly decide the merits of the veteran's case.  As new and 
material evidence has been received, the veteran's claim of 
entitlement to service connection for post-operative lumbar 
spine degenerative disc disease is reopened.  


C.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  The United 
States Court of Appeals for Veterans Claims (Court) has 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for lumbosacral strain residuals with 
spina bifida and left index finger injury scar residuals.  

As noted above, the March 2003 VA hospital summary conveys 
that the veteran underwent a bilateral L4-5 laminectomy and 
foraminotomy.  The April 2003 VA neurosurgical evaluation 
states that the veteran's March 2003 surgery was "related to 
his service-connected disability of lumbosacral strain with 
spina bifida."  In the absence of any competent evidence to 
the contrary, the Board concludes that service connection is 
warranted for post-operative lumbar spine degenerative disc 
disease.  


II.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In March 
2001 and January 2004, the veteran was provided with VCAA 
notices which informed him of the evidence needed to support 
his application; what actions he needed to undertake; and how 
the VA would assist him in developing his application.  The 
May 2001 notice was provided prior to the October 2002 rating 
determination from which this appeal arises.  The VA has 
secured or attempted to secure all relevant documentation to 
the extent possible.  There remains no issue as to the 
substantial completeness of the veteran's application and 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2004).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, the Board finds that appellate 
review of the veteran' s claim would not constitute 
prejudicial error given the favorable resolution of both his 
application and claim above.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for post-operative lumbar spine 
degenerative disc disease is GRANTED.  Service connection for 
post-operative lumbar spine degenerative disc disease is 
GRANTED.  


REMAND

In light of the reopening and allowance of the veteran's 
claim of entitlement to service connection for post-operative 
lumbar spine degenerative disc disease above, the Board finds 
that an additional VA examination for compensation purposes 
to determine the nature and severity of the veteran's 
service-connected lumbosacral spine disability is now 
necessary.  

Accordingly, this case is REMANDED for the following action:  

1.  Schedule a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of the veteran's service-connected 
post-operative lumbosacral spine 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected 
post-operative lumbosacral spine 
disability and any associated pain with a 
full description of the effect of the 
disability upon his ordinary activities. 
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the lumbosacral 
spine should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the veteran's 
post-operative lumbosacral spine 
disability upon his vocational pursuits.  
Send the claims folder, including a copy 
of this REMAND, to the examiner for 
review.  The examination report should 
specifically state that such a review was 
conducted.  

2.  Adjudicate the veteran's entitlement 
to an evaluation in excess of 20 percent 
for his service-connected post-operative 
lumbosacral spine disability.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


